Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 3 September 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport Septer 3d-4 1780. at 4: P.M.
                        
                        By a Vessel from Boston, that passed by the Vineyard, I hear that the English fleet sailed off,
                            Southwestward, on the 30th P.M. which account confirms my Last Letter saying that they had not appeared since that time. I
                            had not spoken to Your Excellency about the works going on at Howland’s ferry, to assure our communication with the
                            Continent, because the militia have been very slow at it, and that they have scarcely half done that fort which ought to
                            have been finished eight days ago. I often have made use of Your Excellency’s name to encourage them. General Heath has
                            done the same, but all is in vain, unless they were to see the Ennemy near at hand. I have Engineers and Minors there, to
                            facilitate their business, if they would but do it. However, I must except Colonel Green and Colonel Thyer who are very
                            zealous and active in promoting it. As your Excellency may need Colonel Green’s regiment. General Heath will order him to
                            join the army, and the three month men from Boston State Commanded by Colonel Jacobs and Colonel Thyer, whose time is
                            almost expired, would then stay to finish Howland’s ferry Fort.
                        For the same reason, I have sent back one half of the Waggons which Colonel Mitchell had hired for us at
                            Philadelphy for three months their time is out to day, and most of them are either just arriving, or even are not arrived
                            yet. they have not been the least useful to us. But that the Campaign may not be thought to be over They are gone in
                            Brigades, with a view of going to fetch flour From Jersey, and I write at the same time to the Chevalier de La Luzerne to
                            dismiss them Immediately upon their arrival. I likewise have wrote to the rhode island states, that tho’ the campaign be
                            not over, and tho’ this army was always ready to act according to your Excellency’s orders, and to the circumstances, it
                            would however be prudent and wise to prepare before hand the places and provisions necessary to the winter quarters, that
                            two Plans had been presented to me, 1º Barracking the Troops, 2dº Lodging them in Newport and in Bristol. Tho’ my desire
                            of keeping the severest discipline, and of having my Troops together made me prefer the first Plan, yet I think that the
                            second will be more agreable to the King my master, because in the first case, all the expences for Baracking, would be of
                            no use to the Country, and in the second case, As the British have destroyed the greatest part of these two towns, the
                            King would have the Pleasure of contributing to their Repairing, and that his money would be useful to his faithfull
                            allies. I desired the States to help me as far as their means &ca will allow them. I expect their answer, which I
                            hope will prove favorable, if I may judge by the one I received from Governor Green. I am with respect Sir, Your
                            Excellency’s Most obedient humble servant
                        
                            le Comte de Rochambeau
                            4th, 5 o clock, A.M.
                        
                        
                            A Sudden squall hindered yesterday the Packet from crossing the Ferry, Last night arrived here a Truce
                                flag from the Vineyard with thirty Prisoners from the Fargés.
                                 Their report was that the British fleet did not Leave the vineyard untill Thursday afternoon, which contradicts
                                the Information of the Boston man.
                        
                    